Citation Nr: 1145033	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in January 2008.  The Appellant is the Veteran's widow.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.  The Appellant filed a notice of disagreement in June 2008.  A statement of the case was issued in September 2008.  The Appellant perfected her appeal in September 2008.

The Appellant failed to appear for a hearing before the Board scheduled in April 2010.   As such, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran died in January 2008; his death certificate lists the immediate cause of death to be cardiogenic shock.  The underlying causes were respiratory failure and urosepsis.

3.  The Veteran was not in receipt of compensation at the time of his death for any service-connected disability.  

4.  A disability of service origin did not produce or hasten the Veteran's death.
CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an April 2008 VCAA letter, the Appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The  Appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Appellant in April 2008 which was prior to the June 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death.  An April 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, the Veteran's DD-214, the Veteran's death certificate, and post-service VA medical records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  In fact, the Appellant indicated in April 2008 that she had no additional evidence to submit in support of her claim. 

The Appellant's representative argues for Remand to obtain the Veteran's complete service personnel records.  However, as will be discussed in further detail below, the Board finds that a Remand is not necessary as the claim is being denied in part as there is no evidence of a radiogenic related disease.  Thus, any further development with regard to radiation exposure is not necessary.  38 C.F.R. § 3.159.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. 
Analysis

The Appellant contends that the Veteran's death from cardiogenic shock was the result of exposure to radiation in Hiroshima, Japan, after the atomic bomb was dropped.  She asserts that he took part in the clean-up and thus, was subject to the radioactive fallout from the bomb.  

According to VA law, when a veteran dies from a service-connected disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse.  38 U.S.C.A. § 1310.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The death certificate reveals that the Veteran died in January 2008 at the age of 86.  The coroner indicated that the immediate cause of death was cardiogenic shock.  Respiratory failure and urosepsis were listed as underlying causes.    An autopsy was not performed.

After a careful review of the evidence of record, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  In this regard, service connection was not in effect for any disease or disability at the time of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Nevertheless, the Appellant argues that the Veteran's death was caused by his military service, namely radiogenic exposure from performing clean-up duties in Hiroshima, Japan, after the atomic bomb was dropped.  Unfortunately, there is no probative evidence that the Veteran's died from a disease specific to radiation-exposed veterans or participated in a radiation-risk activity during his military service.  38 C.F.R. § 3.309(d).

In the present case, the Veteran's DD-214 fails to demonstrate the Veteran participated in a radiation-risk activity.  Namely, the Appellant asserts that he was in Hiroshima to help with clean-up after the atomic bomb was dropped.  However, his DD-214 shows he was in Normandy, Northern France, Rhineland, and Central Europe.  The Veteran was discharged from service in November 1945.
There was no indication that he was involved in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3).  

However, what is more probative, is that the Veteran did not die from a disease specific to a radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2).  Namely, he died from cardiogenic shock and not leukemia, cancer, multiple myeloma, or lymphomas, to name a few diseases specific to a radiation-exposed veteran.  Id. 

The Board also finds that service treatment records fail to demonstrate the existence of a chronic disability attributable to in-service radiation exposure, as well as a cardiac, respiratory or urinary disorders.  
Despite the assertions of the Appellant, it is not evident from the record that the Veteran participated in a radiation-risk activity in service.  Moreover, there is no evidence to support a finding that the Veteran had a disease specific to radiation-exposed veterans, which was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The Appellant has not provided nor pointed to any medical evidence supporting the premise that Veteran died from a disease specific to a radiation-exposed veteran or that cardiogenic shock due to respiratory failure and urosepsis was sustained as a result of active military service and such disease resulted in the Veteran's death.  As noted above, medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack, supra.   Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

To the extent that the Appellant opines that the Veteran's death from cardiogenic shock was related to in-service radiation exposure, as a lay person, she is not competent to render an opinion regarding etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board acknowledges the Veteran's service to his country and is sympathetic to the Appellant's loss; however, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, the Appellant's request that she be granted service connection for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the Veteran's death is not warranted.  To this extent the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


